Case 1:19-cv-02112-RRM-RML Document 14 Filed 09/29/20 Page 1 of 11 PageID #: 196




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------------x
  SUZANNE KRUSINSKI,

                                       Plaintiff,
                                                                           MEMORANDUM AND ORDER
             - against -                                                     19-CV-2112 (RRM) (RML)

  RIDGEWOOD SAVINGS BANK,

                                      Defendant.
  ------------------------------------------------------------------x
  ROSLYNN R. MAUSKOPF, Chief United States District Judge.

             Plaintiff Suzanne Krusinski, proceeding pro se, brings this action against defendant

  Ridgewood Savings Bank (“Ridgewood”), alleging that in light of Ridgewood’s failure to meet

  disclosure requirements and the unconstitutionality of the Federal Reserve Act, her mortgage

  loan with the bank is “null and void.” (Complaint (Doc. No. 1) ¶ 26.) Presently before the Court

  is Ridgewood’s motion to dismiss the complaint pursuant to Federal Rule of Civil Procedure

  12(b)(6). For the reasons stated below, the complaint is dismissed.

                                                    BACKGROUND

             The following facts are drawn from Krusinski’s complaint and are assumed to be true for

  the purposes of this motion to dismiss. On July 12, 2001, Krusinski received a mortgage loan

  from Ridgewood for the property of 78-27 86 Street, Glendale, NY 11385. (Compl. at 1.) 1 The

  loan was backed by a promissory note executed by plaintiff and John Krusinski. (Id.)

             On June 20, 2018, Krusinski sent a letter to Ridgewood, requesting among other things

  full disclosure on how the mortgage loan was funded, as well as the ability to inspect the

  “ORIGINAL WET INK SIGNATURE NOTE.” (Compl. at 4 ¶ 2.) The complaint references the

  letter and describes many of Krusinski’s requests but does not attach the letter. (Id.) Ridgewood


  1
      The Court refers to the page numbers assigned by the Electronic Case Filing system.
Case 1:19-cv-02112-RRM-RML Document 14 Filed 09/29/20 Page 2 of 11 PageID #: 197




  responded to Krusinski’s inquiry in a letter dated June 28, 2018. (Id.) Krusinski sent a second

  letter requesting similar information on July 9, 2018, to which Ridgewood responded one week

  later. (Id.)

          On April 11, 2019, Krusinski commenced this action seeking to nullify and void the

  mortgage contract for primarily two reasons. (Compl. ¶ 26.) First, she argues that the Federal

  Reserve Act is unconstitutional, and that Ridgewood could only loan “gold and silver coin” to

  create a debt obligation. (Compl., ¶¶ 17–18.) Second, she argues that she is entitled to relief

  resulting from Ridgewood’s failure to provide “full disclosure” of documents and information

  pertaining to the loan, including the original “wet ink” promissory note. (Compl., ¶¶ 2–3; see

  also Opposition (“Opp.”) (Doc. No. 10-10) at 9.)

          On May 28, 2019, Ridgewood sought a pre-motion conference in anticipation of filing a

  motion to dismiss. (Ridgewood Pre-Motion Conference Letter (Doc. No. 7).) In response,

  Krusinski attached the full correspondence with Ridgewood described in her complaint.

  (Krusinski Response (Doc. No. 8).) 2 The correspondence demonstrates that in response to

  Krusinski’s June 20, 2018, letter request to inspect the original signed note. (Krusinski Letter

  (Doc. No. 8) at 3–6), Ridgewood provided information on the loan and enclosed a copy of the

  mortgage document on June 28, 2018, (Ridgewood June 28, 2018, Letter (Doc. No. 8) at 10)).

  Ridgewood’s response to Krusinski second letter, (Krusinski July 9, 2018 Letter (Doc. No. 8) at

  7–9), which was much like her first, enclosed another copy of the mortgage document and

  promissory note, and stated that the original signed note was “not available for inspection,”

  (Ridgewood July 16, 2018, Letter (Doc. No. 8) at 11).




  2
    The correspondence between Krusinski and Ridgewood referred to herein are considered by the Court as they are
  incorporated by reference in the complaint. (See Compl. at 4.)


                                                         2
Case 1:19-cv-02112-RRM-RML Document 14 Filed 09/29/20 Page 3 of 11 PageID #: 198




         On October 16, 2019, Ridgewood filed a motion to dismiss the complaint pursuant to

  Rule 12(b)(6) of the Federal Rules of Civil Procedure. First, it argues that the Federal Reserve

  Act’s constitutional status has been “well settled for over a century.” (Mot. at 5.) Second, it

  argues that Krusinski failed to state a claim for inadequate disclosure under the Real Estate

  Settlement Procedures Act (“RESPA”). (Id. at 4.) Third, despite not being mentioned in the

  complaint and only raised in Krusinski’s pre-motion conference letter (Doc. No. 10-5),

  Ridgewood addresses Uniform Commercial Code (“UCC”) § 2-609, deeming it inapplicable

  since this case does not involve the sale of goods. (Id. at 6–7.)

         In opposition, Krusinski raises several new claims, including that Ridgewood violated

  both the Generally Accepted Accounting Principles (“GAAP”) and the UCC. (Opp. at 9–10.) In

  its reply, Ridgewood argues that Krusinski’s claim that it violated GAAP was merely conclusory

  without citing to any actual wrongdoing. (Reply (Doc. No. 10-17) at 4–5.)

                                     STANDARD OF REVIEW

         Pursuant to Rule 12(b)(6), a party may move to dismiss a cause of action that “fail[s] to

  state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). To withstand a motion

  to dismiss, a complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim

  to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

  Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); Hayden v. Paterson, 594 F.3d 150, 161

  (2d Cir. 2010). A claim is plausible “when the plaintiff pleads factual content that allows the

  court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

  Matson v. Bd. Of Educ., 631 F.3d 57, 63 (2d Cir. 2011) (quoting Iqbal, 556 U.S. at 678). The

  Court assumes the truth of the facts alleged, and draws all reasonable inferences in the

  nonmovant’s favor. See Harris v. Mills, 572 F.3d 66, 71 (2d Cir. 2009). Although all factual




                                                    3
Case 1:19-cv-02112-RRM-RML Document 14 Filed 09/29/20 Page 4 of 11 PageID #: 199




  allegations contained in the complaint are assumed to be true, this tenet is “inapplicable to legal

  conclusions.” Iqbal, 556 U.S. at 678.

         When a plaintiff proceeds pro se, the plaintiff’s pleadings should be held “to less

  stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

  94 (2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see Harris, 572

  F.3d at 72 (noting that even after Twombly, the court “remain[s] obligated to construe a pro se

  complaint liberally”). Notwithstanding the liberal pleading standards granted to a pro se

  plaintiff, the Court “need not argue a pro se litigant’s case nor create a case for the pro se which

  does not exist.” Molina v. New York, 956 F. Supp. 257, 260 (E.D.N.Y. 1995). Where a pro se

  plaintiff has altogether failed to satisfy a pleading requirement and the allegations in the

  complaint do not raise a plausible claim to relief, dismissal is warranted. See Twombly, 550 U.S.

  at 558; see also Rodriguez v. Weprin, 116 F.3d 62, 65 (2d Cir. 1997) (citation omitted).

  Moreover, a district court generally should not dismiss a pro se complaint without permitting at

  least one opportunity to amend. See Xian Yong Zeng v. Pompeo, 740 F. App’x 9, 10 (2d Cir.

  2018) (summary order) (citing Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000)).

         The Court’s review is limited to facts alleged in the complaint, documents attached to the

  complaint or incorporated by reference in the complaint, and matters of which the Court may

  take judicial notice. See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).

  Where “a plaintiff sues primarily on the basis of a document . . . and only attaches selected

  portions of that document, or fails to attach the document at all” courts consider documents

  outside the pleadings. Berg v. Empire Blue Cross & Blue Shield, 105 F. Supp. 2d 121, 126

  (E.D.N.Y. 2000) (citing International Audiotext Network, Inc. v. American Tel. and Tel. Co., 62




                                                    4
Case 1:19-cv-02112-RRM-RML Document 14 Filed 09/29/20 Page 5 of 11 PageID #: 200




  F.3d 69, 72 (2d Cir. 1995); Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir.

  1991)).

                                              DISCUSSION
            I.     Federal Reserve Act

            “It has long been established that Federal Reserve Notes are legal tender and that legal

  tender need not consist of silver or gold coin.” Sneed v. Chase Home Fin. LLC, No. 07-CV-0829

  (LAB) (AJB), 2007 WL 1851674, at *3 (S.D. Cal. 2007) (citing Norman v. Baltimore & Ohio R.

  Co., 294 U.S. 240, 303 (1935) (explaining the validity and effect of federal acts providing for the

  issuance of currency, and affirming the status of Federal Reserve notes and circulating notes of

  Federal Reserve banks and national banking associations as legal tender)); Foret v. Wilson, 725

  F.2d 254, 254–55 (5th Cir. 1984) (“[The] argument, that only gold and silver coin may be

  constituted legal tender by the United States, is hopeless and frivolous, having been rejected

  finally by the United States one hundred years ago.”) (citing Julliard v. Greenman, 110 U.S. 421

  (1884)).

            The argument against recognizing Federal Reserve Notes as legal tender, which was

  firmly rejected in Sneed, mirrors the argument raised by Krusinski. Like the plaintiff in Sneed,

  Krusinski cites to U.S. Const. art. I, § 10, for the proposition that “gold and silver coin” is the

  only lawful tender. Sneed at *3; see also Compl., ¶ 15. Krusinski argues that Julliard is not

  applicable to this case, because it involved 19th Century “United States notes” as opposed to

  Federal Reserve Notes, which were not issued until after the Federal Reserve Act was passed in

  1913. Julliard, 110 U.S. at 436. However, Julliard’s holding was not limited to a particular type

  of note; it held that the tender of “treasury notes” was a tender of “lawful money,” and squarely

  rejecting the art. I §10, argument that only “gold and silver coin” was good tender. Id. at 442.

  The Court is persuaded by Sneed’s application of Julliard to Federal Reserve Notes, and since


                                                     5
Case 1:19-cv-02112-RRM-RML Document 14 Filed 09/29/20 Page 6 of 11 PageID #: 201




  Krusinski provides no other justification for deeming the Federal Reserve Act unconstitutional,

  this claim is dismissed.

         II.     RESPA Claims

         Krusinski’s alleges that Ridgewood failed to provide “full disclosure” of information and

  documents pertaining to the mortgage loan, including the original “wet ink” promissory note.

  (Compl. ¶¶ 2–3.) While she does not identify this as a claim pursuant to RESPA, RESPA

  outlines disclosure requirements that mortgage loan servicers must provide to loan applicants,

  including a written “notice of receipt” to all borrower inquiries, as well as the “information

  requested by the borrower or an explanation of why the information requested is unavailable.”

  12 U.S.C.A. § 2605(e). To maintain a cause of action under RESPA, “individuals must show not

  only the failure to comply with the provisions of § 2605, but also actual damages to the borrower

  as a result of the failure, as set forth in § 2605(f)(1)(A).” Midouin v. Downey Sav. & Loan Ass’n,

  F.A., 834 F Supp. 2d 95, 112 (E.D.N.Y. 2011) (quoting In re Griffin, No. 10–22431, 2010 WL

  3928610, at *4 (Bankr. S.D.N.Y. Aug. 31, 2010)). “A plaintiff seeking actual damages under

  § 2605 must allege that the damages were proximately caused by the defendant’s violation of

  RESPA.” Kapsis v. American Home Mortg. Servicing Inc., 923 F. Supp. 2d 430, 445 (E.D.N.Y.

  2013). “Thus, to survive a motion to dismiss, the complaint must contain factual allegation[s]

  suggesting that any damages [plaintiff] suffered were proximately caused by [defendant’s]

  violations of § 2605, and conclusory allegations to that effect will not suffice.” Id. (internal

  citations and quotations omitted and alterations in original).

         Krusinski wrote to Ridgewood on June 20, 2018, requesting various documents relating

  to her mortgage and other requests seemingly unrelated to the mortgage. (Krusinski June 20,

  2018, Letter.) Ridgewood responded to the mortgage-related inquiries on June 28, 2018,




                                                    6
Case 1:19-cv-02112-RRM-RML Document 14 Filed 09/29/20 Page 7 of 11 PageID #: 202




  providing the current balance of the loan ($160,949.06), confirmation that the loan had not been

  sold, and confirmation that Ridgewood was in possession of the original mortgage note.

  (Ridgewood June 28, 2018, Letter.) Krusinski wrote to Ridgewood again on July 9, 2018,

  repeating many of the same requests, (Krusinski July 9, 2018, Letter), to which Ridgewood

  responded by, among other things, providing a copy of Krusinski’s mortgage note and assurance

  that Ridgewood retained the original but that the original “is not available for inspection,”

  (Ridgewood July 16, 2018, Letter). Ridgewood’s July 16, 2018, response also notes that “[w]ith

  respect to the other items in your July 9th letter, please be advised that we have already addressed

  such items or we do not understand what you are requesting.” Based on the record before the

  Court, Krusinski did not clarify her requests.

         Krusinski describes the contents and of the four letters in the Complaint and provides the

  date appearing on each letter. It was also Krusinski and not Ridgewood who provided the letters

  to Court. The Court will consider the letters here as they were incorporated by reference in the

  Complaint and integral to the Complaint.

         Assuming all facts as alleged as true and to the extent Krusinski is claiming a violation

  under RESPA, the Court must dismiss for two reasons. Primarily, Krusinski fails to allege any

  “actual damages” resulting from Ridgewood’s responses to her inquiries. Additionally, the

  remedy Krusinski seeks – to nullify and void the mortgage contract – is not available for failures

  to comply with § 2605. See § 2605(f). Krusinski’s RESPA claim fails because she has not

  alleged that Ridgewood either failed to provide information she requested or failed to explain

  why that information was unavailable.




                                                   7
Case 1:19-cv-02112-RRM-RML Document 14 Filed 09/29/20 Page 8 of 11 PageID #: 203




           III.     Other Asserted Claims

           Krusinski purports to add additional claims in her opposition. While these claims are not

  properly before the Court, even if such allegations had been made in the complaint, Krusinski

  would not be entitled to relief. 3 Krusinski’s claim that the original signed promissory note was

  “stolen” is not only speculative, but also contrary to Ridgewood’s representation, contained in

  both its June 28 and July 16 letters, that it possesses the original signed note. (Opp. at 6; see also

  Ridgewood June 28, 2018 Letter, Ridgewood July 16, 2018 Letter.) The contention that the

  mortgage is an “exchange” rather than a “loan” is similarly baseless: this was a valid mortgage

  loan agreement as evidenced by the mortgage and promissory note. (Opp. at 5–6, 8–9; see also

  Soebke Aff., Exhibits D and E.) As such, neither of these claims can survive.

           Krusinski also states in conclusory fashion that Ridgewood violated “federal law” by not

  following GAAP. (Opp. at 9.) However, courts “have repeatedly held that a private right of

  action does not exist” for failure to comply with GAAP. Castro v. Home Capital Funding, No.

  09-CV-1347 (WQH) (JMA), 2009 WL 3618898, at *4 (S.D. Cal., Oct. 28, 2009) (dismissing

  plaintiff’s claim for “violations of GAAP”). While the complaint does not cite to 12 U.S.C. §

  1831n(2)(A), that statute requires that certain filings with federal agencies by banking

  institutions be made in accordance with GAAP. However, § 1831n(2)(A) does not create a

  private right of action. Mathews v. Washington Mut. Bank, FA, No. 5-CV-100, 2006 WL

  2380460, at *11 n.6 (E.D. Pa. Aug. 14, 2006) (“We find no indication in the text, context, or

  history of § 1831 that it was intended to create a private right of action. It is also unclear


  3
    The Court does not generally address claims raised for the first time in response to a motion to dismiss, since they
  do not give defendants “fair notice.” Lombardo v. Dr. Suess Enterprises, L.P., 16-CV-9974 (AKH), 2017 WL
  1378413, at *4 (S.D.N.Y., Apr. 7, 2017) (declines to grant plaintiff leave to amend complaint to properly allege
  claims first referenced in the plaintiffs’ opposition brief) (citing Campoli v. HealthExtras, Inc., 232 Fed. Appx. 20,
  22 (2d Cir. 2007) (“Complaint did not confer ‘fair notice’ to the defendant…No such claim was expressly included
  in the complaint, and…the elements of such a claim were not implied thereby or by the documents attached to the
  complaint.”)).


                                                             8
Case 1:19-cv-02112-RRM-RML Document 14 Filed 09/29/20 Page 9 of 11 PageID #: 204




  whether this provision would even apply, given that the challenged submissions here were made

  to federal and state courts, not federal agencies overseeing the banking industry.”).

         Krusinski asserts a claim pursuant to UCC § 2-609 requesting “adequate assurance of due

  performance” on the part of Ridgewood regarding the information and documents Krusinski

  requested in her June 20, 2018, and July 9, 2018 letters. (Doc. No. 8 at 1; see also Opp. at 10.)

  To bring any Article 2 claim under the UCC, there must be a sale of “goods,” which are defined

  under § 2-105 as “all things which are moveable at the time of identification to the contract for

  sale other than the money which is the price to be paid, investment securities, and things in

  action.” Even though Krusinski claims that Federal Reserve Notes are “backed” by goods, it is

  clear from this definition that they are not goods themselves, hence there is no cause of action for

  Krusinski under the UCC.

         Krusinski filed an unpermitted sur-reply on December 3, 2019. (Krusinski Letter of

  12/3/2019 (Doc. No. 11).) Ridgewood argues that this Court should decline consideration of the

  sur-reply in ruling on the motion to dismiss, given that the pro se litigant did not adhere to

  applicable procedural rules and seek “leave of court.” (Doc. No. 12.) The Court need not

  address whether to consider the sur-reply because it the arguments raised in the sur-reply are

  duplicative of the arguments raised in Krusinski’s opposition brief.

         IV.     Leave to Amend

         “A pro se complaint is to be read liberally. Certainly the court should not dismiss without

  granting leave to amend at least once when a liberal reading of the complaint gives any

  indication that a valid claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.

  2000); see also Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999) (quoting

  Branum v. Clark, 927 F.2d 698, 705 (2d Cir. 1991)).




                                                    9
Case 1:19-cv-02112-RRM-RML Document 14 Filed 09/29/20 Page 10 of 11 PageID #: 205




           While the Court does not see any basis for liability on Krusinski’s disclosure-related

  RESPA claim, in an abundance of caution and in light of Krusinski’s pro se status, the Court

  grants thirty (30) days’ leave to amend so Krusinski can replead her RESPA claim in compliance

  with the requirements set forth in this Memorandum and Order. 4 Should Krusinski choose to

  replead, she should allege (1) specific facts regarding how Ridgewood’s responses insufficiently

  addressed her inquiries and (2) any actual damages that she suffered as a result of Ridgewood’s

  failure to respond to her inquiries.

                                                   CONCLUSION

           For the reasons set forth above, Ridgewood’s motion to dismiss is granted. Krusinski is

  granted leave to amend her RESPA claim within 30 days from the entry of this Memorandum

  and Order. The amended complaint must be captioned “Amended Complaint” and bear the same

  docket number as this Order. If Krusinski fails to file an amended complaint within 30 days, the

  complaint shall be dismissed without prejudice, and judgment shall enter.

           The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken

  in good faith and therefore in forma pauperis status is denied for the purpose of any appeal. See

  Coppedge v. United States, 369 U.S. 438, 444–45 (1962). No summonses shall issue at this

  time, and all further proceedings shall be stayed for 30 days. The Clerk of Court is respectfully

  directed to mail a copy of this Order to the pro se plaintiff and to note the mailing on the docket.




  4
    In addition to the general “liberal reading” afforded to a pro se complaint justifying leave to amend, this Court has
  specifically liberally interpreted pro se assertions of RESPA claims in the past. See Nelson v. JPMorgan Chase
  Bank, N.A., 707 F. Supp. 2d 309, 315 (E.D.N.Y. 2009) (despite plaintiff’s failure to adequately identify the RESPA
  provisions under which she seeks relief, this Court, “mindful that [plaintiff] is pro se,” liberally construed the
  complaint to “assert RESPA claims based on Defendants’ alleged failure to timely provide RESPA-required
  disclosure statements.”).


                                                            10
Case 1:19-cv-02112-RRM-RML Document 14 Filed 09/29/20 Page 11 of 11 PageID #: 206




                                            SO ORDERED.


  Dated: Brooklyn, New York                 Roslynn R. Mauskopf
         September 29, 2020
                                            _______________________________
                                            ROSLYNN R. MAUSKOPF
                                            Chief United States District Judge




                                       11
